Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US. Pub. No. 2018/0183503 A1; hereinafter “Rahman”) in view of Kim et al. (US. Pub. No. 2013/0163528 A1; hereinafter “Kim”)

Regarding claim 1, Rahman teaches one or more non-transitory, computer-readable media having instructions that, when executed by one or more processors, cause a user equipment (UE) to: 
configure one or more uplink codebooks (see Rahman, para. [0082], tables 1-5);  
receive feedback information from an access node (see Rahman, fig. 10, 1010, TPMI); 
select, based on the feedback information, a precoder from a codebook of the one or more codebooks (see Rahman, para. [0276]); and
determine a scaling factor to scale the precoder (see Rahman, para. [0085], scaling factor a). 
Rahman is silent to teaching that wherein a scaling factor to prevent a total transmission power from all antenna ports of the UE from exceeding a maximum transmission power, wherein the UE is to support full-power transmission and the scaling factor is one. 
In the same field of endeavor, Kim teaches an apparatus wherein a scaling factor to prevent a total transmission power from all antenna ports of the UE from exceeding a maximum transmission power (see Kim, para. [0069]), wherein the UE is to support full-power transmission and the scaling factor is one (see Kim, para. [0071], PSF =1, table 6, para. [0141]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Rahman with the teaching of Kim in order to provide efficient uplink transmission power control (see Kim, para. [0015-16]). 

Regarding claim 2, the combination of Rahman and Kim teaches the one or more non-transitory, computer-readable media of claim 1, wherein the UE is to support non-coherent transmission only and the precoder is an antenna-selection-based precoder (see Rahman, para. [0141,125]).

claim 3, the combination of Rahman and Kim teaches the one or more non-transitory, computer-readable media of claim 1, wherein the codebook is a single-layer codebook for two antenna ports and the precoder is [ 1 0 ] or [ 0 1 ] (see Rahman, para. [0125]).
	
Regarding claim 4, the combination of Rahman and Kim teaches the one or more non-transitory, computer-readable media of claim 1, wherein the instructions, when executed, further cause the UE to: receive configuration information to configure the scaling factor (see Kim, para. [0069]).

Regarding claim 5, the combination of Rahman and Kim teaches the one or more non-transitory, computer-readable media of claim 4, wherein to receive configuration information, the UE is to process higher-layer signaling (see Rahman, fig. 10, 1005, para. [0275,283]).

Regarding claim 6, the combination of Rahman and Kim teaches the one or more non-transitory, computer-readable media of claim 4, wherein the configuration information is to configure scaling factors per antenna port, per antenna port group, or across all antenna ports (see Rahman, para. [0085]).

Regarding claim 7, the combination of Rahman and Kim teaches the one or more non-transitory, computer-readable media of claim 1, wherein the instructions, when executed, further cause the UE to: generate a report to indicate a maximum scaling factor supported per antenna port (AP), AP group, or across all APs (see Kim, para. [0071], maximum PSF=1).

claim 8. The one or more non-transitory, computer-readable media of claim 1, wherein the scaling factor is smaller than or equal to the maximum scaling factor (see Kim, para. [0069], scale down).

Regarding claim 9, the combination of Rahman and Kim teaches the one or more non-transitory, computer-readable media of claim 1, wherein the instructions, when executed, further cause the UE to: generate a capability indication to indicate that the UE supports full-power transmission; and transmit the capability indication to an access node (see Rahman, fig. 10, 1005, para. [0275], support only one antenna port; see Kim, para. [0071], PSF =1).

Regarding claim 10, Rahman teaches an apparatus to be employed in a user equipment (UE), the apparatus comprising: memory to store one or more codebooks; and baseband circuitry, coupled with the memory, to: 
generate a physical uplink shared channel (PUSCH) transmission to be transmitted as a single-layer transmission on a subset of antenna ports of the UE (see Rahman, para. [0085], table 1, layer v=1); 
precode the PUSCH transmission with a precoder selected from a codebook of the one or more codebooks (see Rahman, fig. 10, 1010, 1015, para. [0275-6]); and 
cause the PUSCH transmission to be transmitted (see Rahman, fig. 10, 1015, para. [0277]).
Rahman is silent to teaching that configured to cause the PUSCH transmission to be transmitted with a total transmission power available to all of the antenna ports.
In the same field of endeavor, Kim teaches an apparatus configured to cause the PUSCH transmission to be transmitted with a total transmission power available to all of the antenna ports (see Kim, para. [0069,71], PSF =1, table 6, para. [0141]).


Regarding claim 11, the combination of Rahman and Kim teaches the apparatus of claim 10, wherein the baseband circuitry is further to cause the PUSCH transmission to be transmitted as a non-coherent transmission or a partial-coherent transmission (see Rahman, para. [0275]).

Regarding claim 12, the combination of Rahman and Kim teaches the apparatus of claim 10, wherein the baseband circuitry is to generate and cause transmission of a report to indicate that the UE supports full-power transmission (see Rahman, fig. 10, 1005, para. [0275], support only one antenna port; see Kim, para. [0071], PSF =1).

Regarding claim 14, Rahman teaches one or more non-transitory, computer-readable media having instructions that, when executed by one or more processors, cause an access node to: 
determine, based on first capability information (see Rahman, fig. 10, 1005), that a first user equipment (UE) supports full-power uplink transmission (see Rahman, para. [0253], non-coherent, scaling factor a =1); 
provide second configuration information to configure the second UE with second codebook information to provide non-full-power uplink transmission (see Rahman, para. [0085], table 1, a=2 or square root of 2).
Rahman is silent to teaching that configured to provide first configuration information to configure the first UE with first codebook information to provide full-power uplink transmission.

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Rahman with the teaching of Kim in order to provide efficient uplink transmission power control (see Kim, para. [0015-16]). 

Regarding claim 15, the combination of Rahman and Kim teaches the one or more non-transitory, computer-readable media of claim 14, wherein the first and second codebook information is to configure first and second codebooks, respectively (see Rahman, tables 1-5).

Regarding claim 16, the combination of Rahman and Kim teaches the one or more non-transitory, computer-readable media of claim 15, wherein the first codebook comprises precoders [ 1 0 ] or [ 0 1 ] and the second codebook comprises precoders 1/2 [ 1 0 ] and 1/2 [ 0 1 ] (see Rahman, para. [0085,253], a=1, a=2, table 1, index 4,5). 

Regarding claim 17, the combination of Rahman and Kim teaches the one or more non-transitory, computer-readable media of claim 14, wherein the first codebook information is to configure a first codebook with a first scaling factor and the second codebook information is to configure the first codebook with a second scaling factor (see Rahman, para. [0085,253], a=1, a=2).

Regarding claim 18, the combination of Rahman and Kim teaches the one or more non-transitory, computer-readable media of claim 14, wherein the instructions, when executed, further cause the access node to: provide the second configuration information to configure the second UE with 

Regarding claim 19, the combination of Rahman and Kim teaches the one or more non-transitory, computer-readable media of claim 14, wherein each precoder of the first codebook are scaled to allow a total transmission power from all ports to reach the maximum transmission power (see Kim, para. [0141], table 6).

Regarding claim 20, Rahman teaches a user equipment (UE) comprising: 
transmit circuitry to provide radio frequency signals for transmission by a plurality of antenna panels (see Rahman, fig. 3, 305, 310c); and 
baseband circuitry to scale power of each antenna panel of the plurality of antenna panels (see Rahman, para. [0085], scaling factor a), wherein for a transmission occasion, the transmission power for the individual antenna panels with uplink transmissions are scaled equally or based on priority associated with respective uplink transmissions (see Rahman, tables 1-5, 1/a).
Rahman is silent to teaching that wherein the baseband circuitry to scale power when a total transmission power for all antenna panels exceed a maximum transmission power. 
In the same field of endeavor, Kim teaches an apparatus wherein the baseband circuitry to scale power when a total transmission power for all antenna panels exceed a maximum transmission power (see Kim, para. [0071], PSF =1, table 6, para. [0141]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Rahman with the teaching of Kim in order to provide efficient uplink transmission power control (see Kim, para. [0015-16]). 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman and Kim as applied to claim 10 above, and further in view of Park et al. (US. Pub. NO. 2020/0287602 A1; hereinafter “Park”).

Regarding claim 13, the combination of Rahman and Kim teaches the apparatus of claim 10. 
The combination of Rahman and Kim is silent to teaching that wherein the baseband circuitry is to generate and cause transmission of a report to indicate the UE supports PUSCH to phase tracking reference signal (PT-RS) Energy Per Resource Element (EPRE) ratio configuration.
In the same field of endeavor, Park teaches an apparatus wherein the baseband circuitry is to generate and cause transmission of a report to indicate the UE supports PUSCH to phase tracking reference signal (PT-RS) Energy Per Resource Element (EPRE) ratio configuration (see Park, para. [0127,189]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Rahman and Kim with the teaching of Park in order to provide efficient codebook for UL transmission (see Park, para. [0006]).

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman and Kim as applied to claim 10 above, and further in view of Takaoka et al. (US. Pub. NO. 2013/0272257 A1; hereinafter “Takaoka”)

Regarding claim 21, the combination of Rahman and Kim teaches the UE of claim 20. 
The combination of Rahman and Kim is silent to teaching that wherein to scale power of each antenna panel, the baseband circuitry is to: scale down power of a first antenna panel associated with a first uplink transmission, wherein a second antenna panel is associated with a second uplink 
In the same field of endeavor, Takaoka teaches an apparatus wherein to scale power of each antenna panel, the baseband circuitry is to: scale down power of a first antenna panel associated with a first uplink transmission, wherein a second antenna panel is associated with a second uplink transmission and the second uplink transmission has a priority that is higher than a priority of the first uplink transmission (See Takaoka, para. [0003-4]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Rahman and Kim with the teaching of Takaoka in order to conform with 3GPP standard and improve transmission power control (see Takaoka, para. [0002]). 

Regarding claim 22, the combination of Rahman, Kim and Takaoka teaches the UE of claim 21, wherein the baseband circuitry is to determine relative priorities of the first and second uplink transmissions based on type of uplink signals, content of uplink signals, time-domain behavior of uplink signals, or triggering scheme of uplink signals (see Takaoka, para. [0003-4]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sun et al. (US. Pub. No. 2020/0274604 A1) teach UL codebook transmission. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WEN W HUANG/Primary Examiner, Art Unit 2648